internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-119988-98 date date legend taxpayer decedent state corporation trust date date date property property property cc dom it a plr-119998-98 property property property property property property property property property property property cc dom it a plr-119998-98 property property property property property property property property property property cc dom it a plr-119998-98 property property property property property property property property property property dear cc dom it a plr-119998-98 this letter responds to your submission of date and supplemental correspondence dated date date date and date in which you requested a ruling on behalf of taxpayer specifically you have requested a ruling that decedent’s interests in certain real_estate and in corporation qualify as interests in a closely_held_business for purposes of sec_6166 of the internal_revenue_code code the taxpayer makes the following representations facts in the early 1960s decedent began purchasing vacant lots upon which he developed commercial and residential rental properties on date decedent formed corporation in state in order to assist in the management of the rental properties on date decedent transferred the rental properties as well as all the stock in corporation to trust decedent was the sole beneficiary of trust a grantor_trust for federal tax purposes corporation leases and manages all of the properties owned by trust decedent an employee of corporation until the time of his death was actively involved in the day-to-day operations of corporation and in the management of the properties he maintained an office at corporation and reported there regularly corporation employs six individuals on a full-time basis these employees consist of three leasing agents one accountant and two maintenance workers in addition to the employees of corporation trust employs three individuals on a full-time basis these employees consist of a general contractor a painter and a maintenance worker the trust employees provide services to the same properties that are managed by corporation decedent supervised all employees of corporation and trust at the time of his death decedent a united_states citizen and a resident of state indirectly owned propertie sec_1 through through trust propertie sec_1 through consist of commercial and residential rental properties propertie sec_31 through are undeveloped properties most of the properties are located in close proximity to each other there are commercial and residential units on the properties propertie sec_1 through and the stock of corporation are includable in decedent’s adjusted_gross_estate decedent’s interest in the properties together with the value of his interest in corporation exceed sec_35 of his adjusted_gross_estate the employees of corporation are responsible for managing the properties their duties include interviewing and screening prospective tenants negotiating commercial and residential lease terms collecting rent reviewing invoices preparing required state reports preparing periodic financial reports detailing results of operations on a property-by-property basis signing payroll checks paying taxes and mortgage cc dom it a plr-119998-98 payments reviewing tenant’s insurance coverage for accuracy obtaining competitive bids on property and developing advertising campaigns for all forms of media in addition to managing the properties the employees of both corporation and trust maintain and service all of the commercial and residential income properties maintenance of the properties includes maintaining and repairing the plumbing fixtures and air conditioning units patching or replacing roofs seal coating and striping of parking lots repairing and maintaining interior and exterior walls fixing flooring and performing electrical work further the employees maintain the common areas of the properties provide a 24-hour on-call general contractor and or emergency maintenance worker for the tenants landscape the properties provide trash removal and pest control patrol for abandoned cars and illegally parked cars pressure clean the exterior of buildings awnings sidewalks and windows and provide notary services and self- addressed stamped envelopes for rent payments services provided to tenants include assisting tenants in opening up their businesses by obtaining for them the necessary licenses permits and inspections from governmental authorities assisting tenants by meeting with appropriate governmental officials such as building inspectors or the fire marshal and remodeling the interior of commercial units in order to meet new tenant’s specifications law sec_6166 of the code provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding ten equal installments if such an election is made the first installment shall be paid on or before the date selected by the executor which is not more than five years after the date prescribed by sec_6151 for payment of the tax sec_6166 of the code defines the term_interest in a closely_held_business to include cc dom it a plr-119998-98 a b c an interest as a proprietor in a trade_or_business carried on as a proprietorship an interest as a partner in a partnership carrying_on_a_trade_or_business if i percent or more of the total capital interest in such partnership is included in determining the gross_estate of the decedent or ii such a partnership had or fewer partners or stock in a corporation carrying_on_a_trade_or_business if i percent of more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 of the code provides that the determination under sec_6166 shall be made as of the time immediately before the decedent’s death sec_6166 of the code provides in part that property owned directly or indirectly by or for a_trust shall be considered as being owned proportionately by or for its beneficiaries for purposes of this section a person shall be treated as a beneficiary of a_trust only if such person has a present_interest in the trust sec_6166 of the code provides in part that for the purposes of sec_6166 and in determining the closely_held_business_amount but not for the purpose of sec_6166 the value of any interest_in_a_closely_held_business shall not include the value of that portion of such interest which is attributable to passive_assets held by the business in general the term passive_asset means any asset other than an asset used in carrying_on_a_trade_or_business sec_6166 of the code provides in part that for purposes of sec_6166 interests in two or more closely held businesses with respect to each of which there is included in determining the value of the decedent’s gross_estate percent or more of the total value of each such business shall be treated as an interest in a single closely_held_business revrul_75_365 1975_2_cb_471 holds that rental commercial property rental farm property and notes receivable included in decedent’s gross_estate do not constitute an interest_in_a_closely_held_business under sec_6166 where decedent maintained a fully equipped business office collected rental payments on the properties received payments on notes receivable negotiated leases made occasional loans and by contract directed the maintenance of the properties under these facts decedent’s relationship to the assets was merely that of an owner managing investment_assets to obtain the income ordinarily expected from them revrul_75_366 1975_2_cb_472 holds that where a decedent paid percent cc dom it a plr-119998-98 of the expenses received percent of the crops and actively participated in the important management decisions of a tenant farm included in the decedent’s estate the farm constitutes an interest_in_a_closely_held_business under sec_6166 under these facts the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants revrul_75_367 1975_2_cb_472 holds that land owned by a decedent that was held for the purpose of building homes decedent’s ownership of stock in a corporation that built homes on such land and a business office and warehouse owned by the decedent and used by both the corporation and decedent qualify as an interest_in_a_closely_held_business under sec_6166 however eight homes built by the decedent’s corporation that were sold and later repurchased by the decedent who collected the rents made the mortgage payments and made the necessary repairs and maintenance to the homes in order to maintain the condition and appearance of the rental homes were not an interest_in_a_closely_held_business because the decedent’s relationship to the properties was merely that of an owner managing investment_assets to obtain the rents ordinarily expected from them analysis according to rev ruls and the determination of what constitutes a trade_or_business within the meaning of sec_6166 should not be made merely by reference to a broad definition of the term for purposes of some other section of the code but should reflect the intent of congress in enacting sec_6166 sec_6166 was enacted to permit the deferral of the payment of the federal estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in a going business and thereby disrupt or destroy the business_enterprise this section was intended to permit deferral of tax on income-producing assets only where the assets formed a part of an active enterprise producing business income rather than income solely from the ownership of property sec_6166 was intended to apply only with respect to a business such as a manufacturing mercantile or service enterprise as distinguished from management of investment_assets as the above revenue rulings suggest the level of the activity is the factor that distinguishes a trade_or_business under sec_6166 from merely managing rental property to obtain the rents ordinarily expected from them in determining the level of activity carried on by a proprietorship partnership or corporation the activities of its agents and employees are taken into account the activities of persons such as independent contractors or lessees who are neither agents nor employees on the other hand are not taken into account corporation corporation is engaged in the business of leasing and managing commercial and cc dom it a plr-119998-98 residential rental real_estate in addition to decedent corporation employed six full- time employees who were actively involved in providing management and leasing services because percent of corporation’s stock is included in determining decedent’s gross_estate decedent’s interest in corporation is an interest_in_a_closely_held_business under sec_6166 properties decedent’s level of activity in connection with propertie sec_1 through as assisted by the employees of corporation and trust determines whether the properties are part of a trade_or_business for purposes of sec_6166 as substantiated by extensive documentation the activities with respect to the properties went substantially beyond the typical activities associated with merely managing investment_assets such as collecting rents paying taxes making mortgage payments and making necessary repairs decedent as assisted by the employees of corporation and trust provided significant services to the tenants of the properties including assisting tenants in opening up their businesses by obtaining for them the necessary licenses permits and inspections from governmental authorities assisting tenants by meeting with appropriate governmental officials such as building inspectors or the fire marshal remodeling the interior of commercial units in order to meet new tenant’s specifications providing a 24-hour on-call general contractor and or emergency maintenance worker maintaining common areas and providing trash removal pest control and landscaping these activities constitute a service enterprise producing business income accordingly decedent’s interests in propertie sec_1 through are interests in a closely_held_business for purposes of sec_6166 properties decedent as assisted by the employees of corporation and trust also engaged in the business of purchasing land and developing commercial and residential rental real_estate all of the income producing properties owned by decedent at the time of his death were ones he purchased as undeveloped land and later developed into commercial and residential rental properties decedent’s land development business constitutes a closely_held_business for purposes of sec_6166 at the time of decedent’s death propertie sec_32 and sec_34 were being used by the tenants of property and corporation was actively pursuing rezoning of property in order to develop the land accordingly decedent’s interest in propertie sec_32 sec_33 and sec_34 are included in determining the closely_held_business_amount for purposes of sec_6166 property has been leased for advertising purposes since date at the time of decedent’s death there were no plans to develop property accordingly cc dom it a plr-119998-98 decedent’s interest in property is not included in determining the closely_held_business_amount for purposes of sec_6166 single closely_held_business under sec_6166 decedent’s interests in corporation the service enterprise including propertie sec_1 through and the land development business including propertie sec_32 through are treated as interests in a single closely_held_business this also is consistent with the fact that these interests were treated as a single integrated business_enterprise during decedent’s lifetime conclusions based on the information provided and the representations made we conclude as follows decedent’s interest in propertie sec_1 through and in corporation are interests in a single closely_held_business for purposes of sec_6166 of the code accordingly provided the other requirements of sec_6166 of the code are met the federal estate_tax attributable to decedent’s interest in the closely_held_business may be paid in installments under sec_6166 decedent’s interest in property is not included in determining the closely_held_business_amount for purposes of sec_6166 except as specifically ruled above no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent cc dom it a plr-119998-98 pursuant to the power_of_attorney on file in this office the original of this letter is being sent to the taxpayer’s authorized representative sincerely david b auclair assistant to the chief branch office of assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes cc
